DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over (Kim et al) KR 10-2007-0090622 in view of Ham et al (US 2017/0148643 A1).
	Kim discloses a method of manufacturing an integrated circuit device (see abstract, English machine translation), the method comprising:
	forming a feature layer 220 (tungsten film, paragraph 38) on a substrate 200 (paragraph 37) in a first area for forming a plurality of chips (cell region where bit lines may be provided, paragraph 45) and in a second area (“sort key formation area” paragraph 37), the feature layer having a step difference (“vertical cycle part” paragraph 37) in the second area;
	forming a hard mask structure including a plurality of hard mask layers (nitride film 230 and amorphous carbon 240, paragraph 38) in the first area and second area;
	forming a protective layer 250 (SOG film for capping, paragraph 38) covering the hard mask structure so that the hard mask structure is not exposed in the first area and the second area;
	forming a photoresist layer 260 (paragraph 40) on the protective layer in the first area and the second area;
	forming a photoresist pattern by exposing and developing the photoresist layer (“exposure development process” paragraph 41);
	etching the protective layer and the hard mask structure by using the photoresist pattern as an etching mask in the second area and forming an alignment key (“sort key” paragraph 45); 
	forming first area patterns (e.g. wiring of metal material such as bit lines, and publicly known subsequent processes, paragraph 45).
Kim fails to disclose that the second area surrounds the first area.  However, this is strongly suggested because no other areas are described – only a sort key area and a cell region.  
Kim fails to explicitly disclose that the feature layer has a flat upper surface in the first area.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a feature layer with a flat upper surface as cited in the method of Kim in order to save time by forming a layer over the complete surface and then patterning, rather than providing a layer selectively in a second area followed by selectively providing the layer in the first area.
 Kim fails to disclose forming a photoresist pattern in the first area by using the step difference in the second area as an alignment key.  However, this is strongly suggested because Kim discloses to form an alignment key with a step difference (“sort key”), and the purpose of the alignment key is to improve alignment during subsequent processing.  Kim discloses that misalignment is avoided (paragraph 44).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the photoresist pattern as cited in the method of Kim in order to avoid misalignment by using the alignment key.
Kim also fails to explicitly disclose etching the protective layer and hard mask in the first area by using the photoresist pattern as an etching mask.  However, the purpose of a photoresist is to pattern underlying layers.  Kim already teaches to etch to pattern in the second area, and it is obvious to use the same technique to pattern elsewhere on the substrate.  It would have been 
As to claim 2, Kim discloses non-uniform thickness and not to expose to the outside (see Figure 3a).
	As to claims 4 and 13, Kim discloses to use a “publicly known” exposure and development process (paragraph 41), but fails to disclose using extreme ultraviolet rays.  Ham teaches that EUV is a known technique for exposure [0039].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use extreme ultraviolet radiation as cited in the method of Kim because Ham teaches that it is a useful technique and such is expected to give the predictable result of a photoresist pattern ready for subsequent processing.
	As to claims 5-6, Kim fails to disclose patterns regularly arranged.  Ham teaches that patterns may be regularly arranged in a first direction (Figure 3-4, ML1), for example with uniform width [0082].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide patterns as cited in the method of Kim because Ham teaches this is a useful configuration when forming integrated circuits.
	As to claim 8, Kim teaches rework as cited (paragraphs 41-42, 45).
	As to claim 9, Kim discloses ashing with an oxygen atmosphere (paragraph 42).
	As to claims 10 and 18, the clause after “when” is considered optional because the claim does not require finding a defect.

	As to claim 12, the modified method of Kim includes forming known device patterns.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form landing pads and island patterns as cited in the modified method of Kim as an obvious method of design choice depending on the desired function of the integrated circuit.
	As to claim 14, see the rejection of claim 1 where Kim discloses amorphous carbon, tungsten, and silicon oxide layers.
	As to claim 17, see the rejection of claim 1 where Kim discloses forming a bit line including a tungsten layer, and Kim discloses the relative heights (see Figure 3a).
	As to claim 19, see the rejection of claims 11 and 12.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (Kim et al) KR 10-2007-0090622 in view of Ham et al (US 2017/0148643 A1), as applied to claim 1, and further in view of Zhou (CN 108538712 A).
As to claim 3, Kim fails to disclose to include amorphous silicon as a hard mask layer.  Zhou teaches that hard mask layers may be either a single layer or a multilayer, and among the materials that may be included, are amorphous carbon and amorphous silicon (see page 5 of machine translation).  Zhou teaches materials (silicon oxide, silicon nitride, silicon carbide, NDC, SiON, ODL) in addition to the amorphous carbon and amorphous silicon, however the combination of amorphous carbon and amorphous silicon is not explicitly disclosed.  
.

Claims 7, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (Kim et al) KR 10-2007-0090622 in view of Ham et al (US 2017/0148643 A1), as applied to claims 1, 11 and 19, and further in view of Zhou (CN 108538712 A) and Yang et al (US 9,941,125 B2).
	As to claims 7 and 15, Kim discloses forming the hard mask structure of amorphous carbon, followed by a protective layer of SOG.  However, Kim fails to disclose using CVD and ALD.  Yang teaches that CVD is a useful technique for forming amorphous layers (col.3, lines 1-2, 9-10), and that silicon oxide protective layers 208 may be formed by using ALD (col.3, lines 33-35, 37, 40-41).  Zhou teaches that CVD may be used to form the hard mask layer (see marked-up version of page 5 of English machine translation).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the layers by CVD and ALD as cited in the method of Kim because Yang and Zhou teach they 
	As to claim 16, see the rejection of claim 7.  Further as to relative thicknesses, atomic layer deposition provides for thin layers.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited relative thicknesses in the modified method of Kim in order to efficiently form the layers, and because the thickness can be optimized for best results of masking properties.  
	As to claim 20, see the rejection of claims 3 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2008/0220375 A1) is cited to show a method using amorphous carbon with an etch stop of silicon nitride, an alignment key and a rework process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713